Citation Nr: 1026048	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  06-08 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
residuals of a left hand medial and ulner sensory injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from July 1958 to March 1962. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appeal was forwarded to the Board via the 
Portland, Oregon RO.  

This matter was previously before the Board in August 2003 and 
February 2009, when it was remanded for further development.  
After completing the requested development to the extent 
possible, a March 2010 supplemental statement of the case 
continued to deny the increased evaluation claim, which was then 
returned to the Board for further appellate consideration.  The 
Board finds that there has been substantial compliance with its 
August 2003 and February 2009 remands.  Therefore, the Board will 
proceed with adjudication of this appeal.  

In his substantive appeal, the Veteran requested the opportunity 
to testify at a hearing before a Veterans Law Judge (VLJ) at the 
RO (a Travel Board hearing).  However, the record indicates that 
in August 2007, the Veteran's withdrew this request.


FINDINGS OF FACT

1.  Prior to March 10, 2005, the residuals of the left hand 
medial and ulner sensory injury are not shown to be manifest by 
more than a mild impairment.

2.  As of March 10, 2005, the competent medical evidence of 
record shows that the Veteran does not have any significant motor 
impairment of the median or ulnar nerve in his left hand and the 
sensory impairment of the left hand median nerve is mild; 
however, the Veteran's sensory impairment of the left hand ulnar 
nerve is moderately severe.  


CONCLUSIONS OF LAW

1.  Prior to March 10, 2005, the criteria for an initial 
evaluation in excess of 10 percent are not met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.124a, Diagnostic Codes 8615, 8616 (2009).

2.  As of March 10, 2005, the schedular criteria for a 30 percent 
evaluation, but no more, for residuals of a left hand medial and 
ulner sensory injury are met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, 
Diagnostic Codes 8615, 8616 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in July 2002 prior to the 
date of the issuance of the appealed July 2004 rating decision. 

The Board further notes that, in March 2006, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, he was afforded a VA examination in 
August 2009 that was fully adequate for the purposes of 
determining the current severity level of the  service connected 
disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Where as in this case, a veteran has expressed dissatisfaction 
with the assignment of an initial rating following an initial 
award of service connection for that disability, separate ratings 
can be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119 (1999).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1. 

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The RO has evaluated the Veteran's service-connected residuals of 
the left hand medial and ulner sensory injury at the 10 percent 
level based upon pain, under 38 C.F.R. § 4.124a, Diagnostic Code 
8515, for mild incomplete paralysis of the median nerve in a 
dominant extremity.  Under Diagnostic Code 8515, where there is 
severe incomplete paralysis, this warrants a 40 percent rating 
for a minor extremity, and 50 percent for a major extremity.  
Moderate incomplete paralysis corresponds to a 20 percent rating 
for a minor extremity, and 30 percent for a major extremity.  
Mild incomplete paralysis warrants a 10 percent rating for both a 
minor and major extremity.  Generally, neurological disorders are 
ordinarily to be rated in proportion to the impairment of motor, 
sensory or mental function.  In rating peripheral nerve injuries 
and their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 C.F.R. § 
4.120.

A note to 38 C.F.R. § 4.124a states that the term "incomplete 
paralysis" where involving peripheral nerve injuries, indicates a 
degree of lost or impaired function substantially less than the 
type picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  Also, when peripheral nerve involvement is wholly 
sensory, the rating should be for the mild or, at most, the 
moderate degree.

The words "mild," "moderate," and "severe" are not defined in the 
above rating criteria.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

As the Veteran is service connected for residuals of left hand 
medial and ulner sensory injury another appropriate rating would 
be Diagnostic Code 8516.  Under 38 C.F.R. § 4.124a, Diagnostic 
Code 8516.  Under that code, incomplete paralysis of the ulnar 
nerve of the major upper extremity warrants a 10 percent 
evaluation if it is mild, a 30 percent evaluation if it is 
moderate or a 40 percent evaluation if it is severe.  A 60 
percent evaluation requires complete paralysis manifested by the 
"griffin claw" deformity, due to flexor contraction of the ring 
and little fingers, atrophy very marked in dorsal interspace and 
thenar and hypothenar eminences; loss of extension of ring and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.

Background

The Veteran contends that his residuals of the left hand medial 
and ulner sensory injury warrant a higher evaluation than the 
currently assigned 10 percent.  

The Veteran was service connected for residuals of the left hand 
medial and ulner sensory injury pursuant to 38 U.S.C. § 1151 due 
to surgery on his left hand in October 1995.  A July 2004 rating 
decision assigned a 10 percent evaluation effective June 30, 
1997, the date of his claim for benefits.  

A May 2003 private treatment note stated that the Veteran had 
experienced consistent symptoms since his surgery in October 
1995.  Upon examination, the Veteran exhibited some diminished 
left hand grip strength related to pain inhibition.  The 
individual muscles in the left hand were also impaired by pain 
inhibition.  There was normal tone and bulk; and there were no 
fasciculations.  The doctor gave the impression of a left median 
sensory and ulner sensory injury from the October 1995 surgery, 
which has remained stable since.  The examiner stated that he 
reviewed the claims file and that any motor involvement in the 
hand was highly questionable.  

The Veteran was seen in March 2004 where he stated that his pain 
level had increased.  He further stated that his symptoms 
worsened when the arm was elevated above his head or down at his 
side, and it bothers him less when at elbow level or a little 
higher.  There had been no other changes in the Veteran's 
condition.  

In a March 2005 statement, the Veteran contended that the 
numbness and pain in his left arm had worsened.  

The Veteran was afforded a VA examination in August 2009.  The 
Veteran reported that he experienced chronic daily pain and 
numbness in his left hand.  The left hand discomfort increased 
with activity, depending on the position of the hand and arm.  
The examiner reported that the Veteran had left hand Dupuytren's 
contracture post surgical fasciotomy with residual sensory 
changes on his index, middle, ring, and small fingers and left 
hand palmar surface pain post-operatively.  It appeared that the 
Veteran's grasping function was limited primarily by pain rather 
than weakness or mechanical function.  In a December 2009 
addendum to this examination the examiner opined that with the 
available information the Veteran did not have any evidence of 
significant motor impairment of the median or ulnar nerve in his 
left hand.  The ulnar nerve sensory impairment of his left hand 
was moderately severe, and the median nerve sensory impairment of 
his left hand was mild.  

Analysis

Given the above mentioned medical evidence, the Board finds that 
the Veteran is entitled to a 30 percent disability evaluation as 
discussed below.

Prior to March 10, 2005, the Veteran's left hand disability was 
not shown to exhibit more than a mild level of impairment. In a 
statement received on March 10, 2005, the Veteran asserted that 
the disability on appeal had worsened. On VA examination in 
August 2009, the Veteran did not have any evidence or significant 
motor impairment and the median nerve sensory impairment was 
mild; however, the sensory impairment of the ulnar nerve in the 
left hand was moderately severe.  

The Board finds that although the Veteran is currently evaluated 
at 10 percent disabling under Diagnostic Code 8515 for a mild 
impairment to the dominant hand, an evaluation under Diagnostic 
Code 8516 would permit a higher 30 percent disability evaluation.  
The August 2009 VA examiner stated that the Veteran experienced a 
moderately severe sensory impairment of the ulnar nerve in his 
dominant left hand, this reflects the criteria for an 30 percent 
evaluation as his sensory impairment is moderate.  There are no 
other relevant diagnostic codes for consideration.

A higher evaluation is not warranted as there is not severe 
incomplete paralysis of either nerve and there is not significant 
motor impairment.  

Given the above facts, the Board finds that the service-connected 
residuals of the left hand medial and ulner sensory injury 
warrant the assignment of a 30 percent disability evaluation, as 
of March 10, 2005.  


Extra-schedular Consideration

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  However, in the second 
step of the inquiry, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Thun v. Shinseki, F.3d 1366 (Fed. 
Cir. 2009).  Here, as discussed above, the rating criteria for 
the service-connected left hand disability reasonably describe 
the Veteran's disability level and symptomatology.  Thus, as the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations are adequate, and no 
referral for extraschedular evaluations is required.  Id.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of the left hand medial and ulner sensory injury prior 
to March 10, 2005, is denied.

Entitlement to an evaluation of 30 percent for residuals of the 
left hand medial and ulner sensory injury is granted effective 
March 10, 2005, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


